3Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/17/2021 has been entered.
Claims 16-21, 24-26, 38, 40-43, 45-49, 51-53 are pending.  Claims 51-53 are newly filed (2/17/2021) after the Board decision dated 12/2/2020.  Claims 26, 46, 51, 52 and 53 are independent. 
Response to Amendment
The rejection of claims 16, 36-37 and 39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendments to the claims. 
The rejection of claims 16-21, 24-26 and 36-41, 43, 45-47 and 49 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamers et al. (US 2004/0025262) is withdrawn in light of the Board’s decision dated 12/2/2020.
The rejection of claim 48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamers et al. (US 2004/0025262) as applied to claims 16-21, 24-26 and 36-41, 43, 45-47 and 49 above, and further in view of Dupont et al. (WO2010/024468A1) is withdrawn.
The rejection of claims 16-21, 24-26 and 36-40, 43, and 45-46 pre-AIA  35 U.S.C. 103(a) as unpatentable over Cha et al. (EP 0184894 A1) is withdrawn in light of Applicants amendments to the independent claim 26 requiring a bleach and claim 46 requiring a nonionic surfactant.  See Boards Decision regarding bleaches on pages 13-14 of the decision dated 12/2/2020.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-21, 24-26, 38, 40-43, 45-49, and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Speed et al. (US 7,078,462).
Speed et al. teach 0.5 to 6% of scale inhibiting copolymers (see col.12,ln36) which comprises in copolymerized form,  15-40% of acrylic acid and methacrylic acid carboxylic monomers (a1).  See col.13,ln.25-30.  A copolymer of acrylic acid with the (a2) 2-acrylamido-2-methylpropane Sulfonate is taught in col.12,ln.60.  Regarding the methyl group in a3 formula (1) see col.12, line 55.  In col.13,ln.25-30. 
Speed et al. teach a water soluble (col.15,ln.14 and claim 1) detergent formulation comprising 0.2-30% of nonionic surfactants.  See col.9,ln.20-27.  
Speed et al. teach phosphate builders, complexing agents, and zeolites in amounts of less than 22 % are taught in col.9,ln.40-55.  

Polycarboxylates other than the a1) is taught in col.5,ln.24 and table 1 in col.18 teaches 17% citric acid.  
  Speed et al. (US 7,078,462) do not exemplify the claimed detergent formulation.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Speed et al. (US 7,078,462) to arrive at the claimed detergent formulation because Speed et al. teach a similar detergent formulation comprising the same monomers in the claimed range with other additives of enzyme, bleach, surfactants as claimed.
Claims 16-21, 24-26, 38, 40-43, 45-49, and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Tang et al.  (US 20090023625 A1).
A detergent formulation for machine dishwashing, [0003] comprising 
a)    20% by weight of a copolymer comprising, in copolymerized form, [0038]
al) 2-60% by weight of at least one monoethylenically unsaturated C3-C8-carboxylic acid or of an anhydride or salt thereof wherein the monomer al) is selected from the group consisting of acrylic acid, methacrylic acid and salts thereof, See page 4,[0034] [0035] and page 5 [0045].
a2)    2 to 60% by weight of at least one monomer comprising sulfo groups is
allylsulfonic acid or 2-acrylamido-2-methylpropanesulfonic acid, is met by the art in [0034-0035].
a3)    20 to 60% by weight of at least one nonionic monomer of the formula I 

Tang et al. teach 0.2 to 6% by weight of nonionic surfactants in [0007] and [0027].
Tang et al. teach 2% by weight of bleaches and optionally enzymes.  See [0053].  It is Examiners position that 2% of optional ingredients such as bleach is as close to 5 % by weight of bleaches as claimed by claim 41, and that such a difference would not amount to a patentably different composition. 
Tang et al. teach 0.0001 to 2% by weight of enzymes [0053].
0.1 to 20% by weight of polycarboxylates are taught in claim 12 and page 4, [0035] of Tang et al. teaching fumaric acid, maleic acid, itaconic acid.
Claim 41 requires material limitation to 1 to 40% by weight of complexing agents.  By complexing agents, Examiner interprets that to be commonly known phosphates, phosphonates, polycarboxylates, and zeolites.  In this regard, Tang et al. Tang et al. 
	Tang et al.  (US 20090023625 A1) do not exemplify the claimed detergent formulation.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Tang et al.  (US 20090023625 A1) to arrive at the claimed detergent formulation because Tang et al. teach a similar detergent formulation comprising the same monomers in similar amounts with other additives of enzyme, bleach, surfactants as claimed.  
Claims 16-21, 24-26, 38, 40-43, 45-49, and 51-52 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Cha et al. (EP 0184894 A1) in view of Tang et al.  (US 20090023625 A1).
Cha et al. illustrate in the abstract and claim 1, and pages 2-3 teaching a corrosion inhibiting polymer containing (a) 35 to 90% by weight of an unsaturated carboxylic compound that is acrylic acid, methacrylic acid, maleic acid, itaconic acid, a salt of such an acid or a mixture of two or more such compounds which encompasses Applicant’s a1; 
(b) 5 to 40% by weight of an unsaturated sulfonic compound that is 2-acrylamido-2-methylpropylsulfonic acid, 2-methacrylamido-2-methylpropylsulfonc acid, methallylsulfonic acid, allylsulfonic acid, vinylsulfonic acid, styrenesulfonic acid; a salt of such an acid or a mixture of two or more such compounds which encompasses Applicants a2; 

Cha et al. teach the claimed formula where x=1 and n = 10.  And on page 3,ln.30-35, Cha et al. guide one of ordinary skill to modify their polymer with any unsaturarated carboxylic acid or salt to prepare the polymer include carboxy ethyl acrylate and their salts an mixtures of such compounds.  See claim 5 and page 3,ln.30-35. The example on page 5, ln.10-15 illustrates the claimed monomers and formulas and further Cha et al. teach polymerization of the polymers may be conducted by a variety of procedures, in solution, suspension, bulk and emulsion.  See page 4,ln.15-25.  Specifically the example on page 5 meets the claimed a1, by teaching the acrylic acid monomer.  A2 is met by the 2-acrylamido-2methylpropylsulfonic acid.  And a3 is met by methoxy allyl polyethylene glycol which meets the claimed formula 1 when x is 1 and n is 10.  Claim 45 is met by the art teaching that water has further additives in see page 1,ln.1-10.  
Cha et al. do not teach the bleach required in claim 26, and the nonionic surfactants required in claims 46, 52-53, and do not teach the enzymes of claim 51. 
Tang et al.  (US 20090023625 A1) is relied upon as set forth above. Specifically, Tang et al.  (US 20090023625 A1) teach that it is known in the art to include bleach, enzymes and nonionic surfactants in the claimed amounts in watersoluble,compositions comprising similar watersoluble polymers in general.   

Claims 16-21, 24-26, 38, 40-43, 45-49, and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Cha et al. (EP 0184894 A1) in view of Speed et al. (US 7,078,462).
Cha et al. is relied upon as set forth above.  Cha et al. do not teach the bleach required in claim 26, and the nonionic surfactants required in claims 46, 52-53, and do not teach the enzymes of claim 51.  Also, the Board decision, 12/2/2020, states that Cha does not teach the methyl group in their nonionic monomer as is required in claim 53 where R1 is methyl.  
 Speed et al. (US 7,078,462). Is relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Cha et al. with the claimed bleach, nonionic surfactant and enzymes as taught by Speed et al. because Speed et al. teach that it is known in the art to include bleach, enzymes and nonionic surfactants in the claimed amounts in watersoluble polymeric scale inhibiting detergents in general.   
Also, it would have been obvious to modify the polyalkylene oxide monomer formulas on page 5 of Cha et al. with the claimed formula 1 where R1 is a methyl as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/           Examiner, Art Unit 1764